Citation Nr: 1720214	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  15-12 788	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include left bundle branch block and cardiomyopathy, claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1955 to May 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran filed his notice of disagreement (NOD) with that determination in August 2014 and was issued a statement of the case (SOC) in February 2015.  In April 2015, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

The issue of reopening a previously withdrawn claim of service connection for a bilateral shoulder disability has been raised by the record in an April 2017 statement, (Informal Hearing Presentation) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include providing the Veteran and his representative with appropriate forms on which claims must now be filed.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); see also 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Although the Veteran has been diagnosed with various heart disabilities, the evidence of record does not indicate exposure to herbicides or that his heart disabilities were incurred in, or otherwise related to his active duty service. 

CONCLUSION OF LAW

Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veteran has not alleged that VA has failed to fulfill its duty to notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for a heart disability

The Veteran seeks service connection for a heart disability, to include left bundle branch block and cardiomyopathy.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with various heart disabilities, which satisfies the first service connection element.  See Private Medical Opinion, 1 (May 11, 2015) (VBMS) (noting diagnoses of left bundle branch block, cardiomyopathy, and other cardiac conditions); see also Shedden, 381 F.3d at 1167.

Regarding the second element, the Board observes that the Veteran claimed that his disability resulted from exposure to herbicides during his active duty service.  See Appellate Brief, 2 (Apr. 12, 2017) (VBMS).  As evidence of exposure to herbicides, the Veteran provided records of the ships he served on during his active duty service.  See Sea Service Transcript, 3 (Apr. 8, 2013) (VBMS).

In order to establish presumed herbicide exposure, the Veteran must have served on the ground (landmass) of Vietnam or in the inland waterways of the country (brown water).  Service on deep-water or offshore vessels (blue water) is insufficient to invoke the presumption.  See 38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  

The Veteran has not otherwise asserted or shown that he ever stepped foot in Vietnam.  In fact, the Veteran has stated the opposite, asserting that he served in blue waters.  See Notice of Disagreement, 1 (Aug. 13, 2014) (VBMS) ("my ship was operating in the Combat Zone off the coast of Vietnam . . .") (emphasis added).  Notably, VA has conducted several searches for documents that could establish presumed exposure to herbicides; however, no records of exposure to herbicides exist.  See Request for Information, 1 (Aug. 9, 2013) (VBMS); see also JSRRC Memorandum, 1 (Sept. 24, 2013) (VBMS).

The Board acknowledges that some of the ships the Veteran served on were in brown waters during the Vietnam era; however, the evidence does not show that he served on them during those occasions.  For example, review of the Veteran's Sea Service Transcript indicates that he served on the USS Bennington from May 1955 to June 1957; review of the VA's list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, notes that the USS Bennington entered Qui Nhon Bay Harbor in December 1966, during which time the Veteran was elsewhere.  Consequently, the Board finds that the Veteran was not exposed to herbicides during his active duty service. 

The Board also observes that the Veteran has not been shown to possess the requisite training to competently attribute any heart disability as occurring during, or otherwise related to his active duty service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent to diagnose an observable condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Absent any competent and favorable evidence, the Board finds that the Veteran has not satisfied the remaining service connection elements.  Consequently, service connection for a heart disability, to include left bundle branch block and cardiomyopathy, is not warranted.  Shedden, 381 F.3d at 1167.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for a heart disability is denied. 


REMAND

The Veteran seeks service connection for hypertension.  As noted above, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1167.

The Veteran has shown a current diagnosis of hypertension and evidence indicates that he had an elevated blood pressure reading in service in 1964, (172/122).  See Private Medical Opinion, 1 (May 11, 2015) (VBMS); see also Service Treatment Records, 33 (Apr. 3, 2013) (VBMS).  This evidence satisfies the first two service connection elements, and as such, the Veteran should be afforded an examination to ascertain whether there is any relationship between his current disability and service.  

Prior to scheduling the new examination, the AOJ should locate and associate with the claims file any outstanding relevant treatment records. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran/representative to identify any outstanding VA and private treatment records related to the claim on appeal they would like considered.  The identified records should be sought.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file should be reviewed by the examiner.  The examiner is specifically asked to address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is due to an in-service disease or injury.

The examiner should include a clear and complete rationale for any opinion rendered, with reference to the in-service elevated blood pressure reading in 1964, and post service history.  

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


